Cite as 2014 Ark. App. 415



                ARKANSAS COURT OF APPEALS

                                     DIVISION III
                                    No. CR-13-1155

                                              Opinion Delivered   June 18, 2014

 KIM DERICK JACKSON                     APPEAL FROM THE ARKANSAS
                              APPELLANT COUNTY CIRCUIT COURT,
                                        SOUTHERN DISTRICT
                                        [NO. CR-2011-051]
 V.
                                              HONORABLE DAVID G. HENRY,
                                              JUDGE
 STATE OF ARKANSAS
                                APPELLEE AFFIRMED


                            RHONDA K. WOOD, Judge

       The State charged Kim Jackson with two counts of first-degree terroristic

threatening.1 A jury convicted him on only one count. Jackson now appeals the

conviction. However, he never made a directed-verdict motion specifying how the count

that resulted in conviction lacked sufficient evidence. His argument, therefore, is not

preserved for our review, and we affirm.

       The State alleged that Jackson had threatened two jailers, Houston Thompson and

Timothy Sneed, while he was incarcerated in the county jail. Both jailers testified at

Jackson’s jury trial that Jackson ripped out a telephone headset and smashed it against the

jail cell’s windows. In response, Thompson and Sneed entered the cell and transported

Jackson to a holding tank. On the way there, Jackson made the comments that formed the


       1
       Jackson was also charged and convicted of criminal mischief, but he has not
appealed that conviction.
                                Cite as 2014 Ark. App. 415


basis of the criminal charges; and on this point Thompson’s and Sneed’s testimonies

diverged.

       Thompson testified that Jackson said he would “hurt us, pretty much[,] and he

mentioned killing [Sneed] at one point.” The State attempted to refresh Thompson’s

recollection and provided him with the incident report he signed shortly after the quarrel.

After reading the report, Thompson clarified his testimony and said that Jackson

threatened to “kill both of us the first time he saw us.” But Sneed’s testimony was less

equivocal. He testified that Jackson told him, “[w]hen I get out, I’m going to kill you.”

       At the end of the State’s case, Jackson moved for a directed verdict on the count of

terroristic threatening involving victim Thompson. The court denied the motion and

submitted the case to the jury. The jury eventually acquitted Jackson on the count against

victim Thompson, but it convicted him on the count against victim Sneed.

       On appeal, Jackson argues that the conviction against victim Sneed is not supported

by substantial evidence. Yet that argument is not preserved. A motion for a directed

verdict must specifically advise the circuit court about how the evidence was insufficient.

Eastin v. State, 370 Ark. 10, 257 S.W.3d 58 (2007). Arguments not raised at trial will not

be addressed for the first time on appeal, and parties cannot change the grounds for an

objection on appeal, but are bound by the scope and nature of the objections and

arguments presented at trial. Tryon v. State, 371 Ark. 25, 263 S.W.3d 475 (2007). Here,

Jackson’s directed-verdict argument only addressed the charge involving victim

Thompson. It was silent regarding the charge involving victim Sneed. Because the jury

acquitted Jackson for the charge against victim Thompson, there is no sufficiency

                                             2
                               Cite as 2014 Ark. App. 415


argument preserved for our review. We cannot now, for the first time on appeal, consider

Jackson’s new argument that the evidence was insufficient for the charge involving Sneed.

       Affirmed.

       PITTMAN and HIXSON, JJ., agree.

       Digby Law Firm, by: Bobby R. Digby II, for appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., and Richmond

Giles, Law Student Admitted to Practice Pursuant to Rule XV of the Rules Governing

Admission to the Bar of the Supreme Court under the supervision of Darnisa Evans

Johnson, Deputy Att’y Gen., for appellee.




                                             3